The attorneys for the respective parties on this appeal from an order of the Supreme Court, Westchester County, dated November 13, 1975, have agreed, after a conference held before Hon. Harry Gittleson on January 13, 1976, that the appeal be withdrawn, and they thereupon signed a stipulation to such effect, which stipulation contains certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements, and it is ordered that the action proceed to trial on March 4, 1976. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.